Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Agreement of Employment (“Agreement) is entered into as of this 4th day of
May, 2009 between Everest Global Services, Inc. and its parents, direct and
indirect subsidiaries and affiliates (collectively, the “Company”) and Craig
Eisenacher (the “Executive”).

 

The Executive and the Company agree as follows:

 

1.         The current employment relationship between the Executive and the
Company will voluntarily terminate in accordance with the Executive’s decision
to retire effective December 31, 2009 (the “Retirement Date”).

 

2.         Effective as of May 4, 2009, the Executive hereby resigns all officer
positions with the Company, any Group Company (as defined below) and any
Affiliates (as defined below) as well as his membership on all Boards of
Directors and Committees of the Company, any Group Company and any Affiliates;
provided, however, that Executive will remain an Executive Vice President of
Everest Global Services, Inc.

 

3.         Commensurate with his responsibilities as Executive Vice President of
Everest Global Services, Inc., Executive agrees to facilitate and assist in the
orderly and smooth transition of the incoming Chief Financial Officer of the
Company and provide any other services as may be required from time to time
until the Retirement Date.

 

4.         Executive shall provide reasonable assistance as may be necessary to
assist the Company in business matters including, but not limited to, assisting
the Company in the defense of or prosecution of any legal or regulatory
proceedings.

 

5.         In consideration for the covenants of the Executive contained herein
and in full payment of all obligations of any nature or kind whatsoever owed or
owing to the Executive by the Company, a Group Company or any of its Affiliates,
the Company shall pay and provide benefits to the Executive as follows:

 

(a)

 

the Company shall continue the Executive’s base salary, at the rate in effect on
the date hereof and in accordance with the Company’s normal pay schedule, until
the Retirement Date;

 

(b)

 

the Company-paid portion of any group medical, dental, vision and life insurance
coverages in which the Executive is participating shall be continued until the
Retirement Date. Thereafter medical, dental and vision coverages will be
available to Executive for an additional 18 months under COBRA;

 

(c)

 

the Executive shall, until the Retirement Date, continue to participate in all
applicable Company sponsored savings and retirement plans in which Executive
currently participates as of the date hereof including the Everest Reinsurance
Employee Savings Plan, the Everest Reinsurance

 

--------------------------------------------------------------------------------

 

Supplemental ERESP Plan, the Everest Reinsurance Retirement Plan, and the
Everest Reinsurance Supplemental Retirement Plan;

 

(d)

 

the Executive shall continue to participate in the Everest Re Group, Ltd. Senior
Executive Change of Control Plan until the Retirement Date;

 

(e)

 

the Company shall pay Executive all preapproved unreimbursed reasonable business
expenses for which Executive submits the appropriate voucher and supporting
documentation within 30 days from the Retirement Date in accordance with the
Company’s policy on employee expense reimbursement. Such business expenses shall
include, but not be limited to, expenses Executive incurs traveling to and from
his former Company office to fulfill his obligations under Section 3 of the
Agreement.

 

(f)

 

the Executive shall not accrue any additional vacation days beyond May, 2009.
The Company shall make a lump sum cash payment to the Executive in an amount
equal to $17,981 representing 11 days of accrued and unused vacation and
carryover days (less applicable federal and state taxes);

 

(g)

 

subject to and contingent upon execution of the General Release and Waiver
within 10 days of January 1, 2010, the Executive will receive a lump sum payment
of $147,000 (less applicable federal and state taxes);

 

(h)

 

subject to approval by the Everest Re Group, Ltd. Compensation Committee and
contingent upon execution within 10 days of January 1, 2010, of a General
Release and Waiver in the form attached hereto (the “General Release and
Waiver”) the Executive’s rights to certain non-qualified stock option awards and
restricted stock awards shall vest and restrictions lapse, respectively, as set
forth in Attachment A to this Agreement.

 

          6.         The Executive acknowledges and agrees that he is not
entitled to any salary, bonuses, long-term or short-term incentive compensation
or other compensation, payments, rights or benefits of any kind in respect of
his employment with the Company and/or other positions with any Group Company or
Affiliate except as provided by this Agreement.

 

          7.         Notwithstanding any provision contained in this Agreement,
if Executive accepts employment with any entity other than the Company, Group
Company or any Affiliates prior to the Retirement Date, then this Agreement
shall terminate immediately and Company shall have no further obligation
whatsoever to Executive with respect to the consideration set forth in Section 5
above. For purposes of this Section 7, “employment” shall mean comparable full
time employment for which Executive would receive a W-2 and, without limitation,
expressly does not mean any directorship, temporary assignment or consulting
work as an independent contractor.

 

2

 

--------------------------------------------------------------------------------

 

          8.         In the event this Agreement is terminated pursuant to
Section 7 above, then subject to and contingent upon Executive’s execution of
the General Release and Waiver:

 

(a)

 

the Company shall make a lump sum cash payment to the Executive in the amount of
the base salary that would have been earned by Executive between the date of
termination of this Agreement through the Retirement Date (less applicable
federal and state taxes);

 

(b)

 

the Company shall pay Executive all preapproved unreimbursed reasonable business
expenses for which Executive submits the appropriate voucher and supporting
documentation within 30 days from the termination of this Agreement in
accordance with the Company’s policy on employee expense reimbursement. Such
business expenses shall include, but not be limited to, expenses Executive
incurs traveling to and from his former Company office to fulfill his
obligations under Section 3 of the Agreement.

 

(c)

 

subject to approval by the Everest Re Group, Ltd. Compensation Committee the
Executive’s rights to certain non-qualified stock option awards and restricted
stock awards shall vest and restrictions lapse, respectively, as set forth in
Attachment A to this Agreement.

 

          9.         For purposes of this Agreement, a “Group Company” is any
company which is from time to time a Holding Company (as defined in Section 86
of the Companies Act of 1981 (the “Companies Act”), but irrespective of whether
it is a Bermuda company or an overseas company) of the Company, a Subsidiary
Company (as defined in Section 86 of the Companies Act) of the Company, a
Subsidiary Company of a Holding Company of the Company or a company in which the
Company owns at least 50% of the issued share capital. For purposes of this
agreement, an “Affiliate” of the Company includes any person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the Company, and such term shall specifically include,
without limitation, the Company’s majority-owned subsidiaries.

 

          10.       Except as may be required by law, authorized by statute, or
with the Company’s prior written consent on a case by case basis, the Executive
will not directly or indirectly disclose to anyone outside of the Company, any
Confidential Information concerning the Company. Confidential Information
includes, but is not limited to non-public information, processes, trade
secrets, attorney work product and attorney-client communications, documents and
data containing and/or relating to all financial information regarding the
Company, tax filings (including supporting materials submitted on behalf of the
Company) and information, documents, analyses and thought processes relating to
the Company’s closing adjustments and reserve adjustments (hereinafter,
“Confidential Information”). Executive shall not make use of any Confidential
Information for Executive’s own purposes or for the benefit of anyone or any
entity other than the Company.

 

3

 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first written above.

 

 

Executive

On behalf of the Company

 

 

By:          /S/ CRAIG EISENACHER

                Craig Eisenacher

                Executive Vice President

By:          /S/ RALPH E. JONES III

                Ralph E. Jones III

                President & Chief Operating Officer

 
 

 

 

4

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

 

I.

Restricted Stock Awards to Vest as of February 21, 2010

 

Grant Date

Date Restrictions Lapse

Number of Shares Affected

2/21/2007

2/21/2010

3,000

2/20/2008

2/20/2010

800

2/18/2009

2/18/2010

750

 

Subject to approval by the Everest Re Group, Ltd. Compensation Committee and
execution of the General Release and Waiver within 10 days of January 1, 2010,
the respective Restricted Stock Award Agreements pertinent to the above Grant
Dates will be revised insofar as the restrictions of the stated share awards
will lapse on the dates set forth above. All other terms and conditions of the
respective Restricted Share Award Agreements shall remain in full force and
effect.

 

 

II.

Non-Qualified Stock Options to Vest as of February 21, 2010

 

Grant Date

Options Vested

Exercise Price

Expiration Date Unless Exercised

2/21/2007

2,000

$99.015

May 21, 2010

 

 

 

 

 

Subject to approval by the Everest Re Group, Ltd. Compensation Committee and
execution of the General Release and Waiver within 10 days of January 1, 2010,
the respective Non-Qualified Stock Option Award Agreements pertinent to the
above Grant Dates will be revised insofar as the total number of vested options
(6,000) must be exercised by May 21, 2010 or the 6,000 options will be
cancelled. All other terms and conditions of the respective Non-Qualified Stock
Option Award Agreements shall remain in full force and effect.

 

 

5